DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (US 5,661,439, of record and hereinafter “Watkins”).

Claim 1: Watkins discloses a circuit (Fig.4a) for use with a phase-locked loop (an intended use of the “circuit”, which Watkins is capable of use with a PLL, i.e. as a reference 
a first delay line (28) coupled to an output of said VCO (via 14) for use with a first frequency offset of said phase noise (col.5,6-24); 
a first combiner (36) having a first input coupled to an output of said first delay line (output of 28), a second input coupled to said output of said VCO (via phase shifter 32, splitter 16, coupler 17, and multiplier 14), and an output coupled to a control input of said VCO (via 38, 40); 



Claim 11: Watkins discloses a method of operating a circuit (Fig.4a) for use with a phase-locked loop (an intended use of the “circuit”, which Watkins is capable of use with a PLL, i.e. as a reference frequency) including a voltage-controlled oscillator (10, which receives from the high pass filter a voltage to the “oscillator tuning port”, i.e. a VCXO; see col.4,31-35) producing an output signal with phase noise (“OSC noise”; see also col.4,36-38), comprising: 
receiving said output signal from said VCO (at the frequency discriminator 25 following the frequency multiplier 14); 

combining said first delay signal with said output signal from said VCO to produce a first combined signal (via 36) 
providing at least one of said first combined signal and said second combined signal to a control input of said VCO based on said first frequency offset and said second frequency offset (in Fig.4b, Watkins discloses providing the first combined signal to a control input of the VCXO 10 via 38 and 40).

Watkins does not explicitly disclose the “second delay line” and “second combiner” within the context of the embodiment of Fig.4a. However, Watkins discloses implementing in Fig.6b a second delay line (52’) coupled to said output of said VCO (via INPUT), and in parallel with said first delay line (e.g. 52) for use with a second frequency offset of said phase noise different than said first frequency offset (52 and 52’ having different delay amounts at 300 ns vs 200 ns, thus resulting in different frequency offsets of phase noise; see col.10,8-21) and a second combiner (54’, in addition to first combiner 54) having an input coupled to an output of said second delay line (54’ coupled to 52’), and a second input coupled to said output of said VCO 


Claims 2 and 12: Watkins discloses a first phase shifter (e.g. 53 of Fig.6b, 32 of Fig.4a) coupled between said output of said VCO (via multiplier 14) and said second input of said first combiner (see Figs.4a and 6b); and a second phase shifter (e.g. 53’ of Fig.6b, provided in the embodiment of Fig.4a as discussed above) coupled between said output of said VCO (via the same input) and said second input of said second combiner (of 54’).
Claims 3 and 13: Watkins discloses wherein said first phase shifter is configured to be adjusted to null an output signal of said first combiner when a phase of said output signal of said VCO is temporally aligned with a output signal of said first delay line, and said second phase shifter is configured to be adjusted to null an output signal of said second combiner when a phase of said output signal of said VCO is temporally aligned with an output signal of said second delay line (see col.4,38-42, where the “null phase shifter” “keeps the delay line discriminator properly zeroed after an initial adjustment to compensate for long term drift”; see also Fig.6b, which shows “Zero” phase shifters 53,53’).
Claims 7 and 17: Watkins discloses a frequency multiplier (14) coupled between said output of said VCO (10) and said first input and said second input of said first combiner and said 
Claims 8 and 18: Watkins discloses said second delay line provides a delay signal different than said first delay line (200 ns and 300 ns; see Fig.6b).
Claims 9 and 19: Watkins discloses a crossover circuit (56, which is a summer amplifier and is considered reasonably corresponding to the disclosed “crossover circuit”, which is described as a summer 1597 in [0074] of the instant specification) coupled between said output of said first combiner and said second combiner and said control input of said VCO (see Fig.6b and discussion above).
Claims 10 and 20: Watkins discloses wherein said first combiner is configured to perform an operation by forming a product of a first input signal of said first combiner and a second input signal of said first combiner to produce an output signal thereof, and said second combiner is configured to perform an operation by forming a product of a first input signal of said second combiner and a second input signal of said second combiner to produce an output signal thereof (54 and 54’ are shown as mixers, thus provide a product of their respective inputs; see Fig.6b).

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over NEC Corp (JPH06-291645A, of record and hereinafter “NEC”) in view of Watkins.

Claim 1: NEC discloses a circuit (Fig.2) for use with a phase-locked loop (100) including a voltage-controlled oscillator (1) configured to produce an output signal with phase noise (see [0006]), comprising: 

a first combiner (mixer 10) having a first input coupled to an output of said first delay line (see Fig.2), a second input coupled to said output of said VCO (via 9), and an output coupled to a control input of said VCO (via 12, 11, and 3);



Claim 11: NEC discloses a method of operating a circuit (Fig.2) for use with a phase-locked loop (100) including a voltage-controlled oscillator (1) configured to produce an output signal with phase noise (see [0006]), comprising: 
receiving an output signal from said VCO (at 8);
delaying said output signal (via delay line 8; see [0009]) from a first delay line (8) to produce a first delay signal (output of 8) 
combining said first delay signal with said output signal from said VCO to produce a first combined signal (the delay signal output at 8 is combined with a phase shifted version of the 
providing said first combined signal 

NEC does not explicitly disclose the “second delay line” and “second combiner” with each providing respective “first frequency” and “second frequency” offsets. Watkins discloses implementing in a similar delay-line frequency discriminator in Fig.6b a second delay line (52’) coupled to said output of said VCO (via INPUT), and in parallel with said first delay line (e.g. 52) for use with a second frequency offset of said phase noise different than said first frequency offset (52 and 52’ having different delay amounts at 300 ns vs 200 ns, thus resulting in different frequency offsets of phase noise; see col.10,8-21) and a second combiner (54’, in addition to first combiner 54) having an input coupled to an output of said second delay line (54’ coupled to 52’), and a second input coupled to said output of said VCO (via INPUT). Watkins does disclose that the circuit of Fig.6b may also be useful for “feedback” configurations (col.9,52-54) and is useful in noise de-correlation at higher offset frequencies. See col.10,15-17. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided the second parallel delay line and second combiner of Watkins in 
Claims 2 and 12: NEC and Watkins disclose a first phase shifter (9 of NEC, e.g. 53 of Fig.6b of Watkins) coupled between said output of said VCO and said second input of said first combiner (see Fig.6b of Watkins and Fig.2 of NEC); and a second phase shifter (e.g. 53’ of Fig.6b of Watkins) coupled between said output of said VCO (via the same input) and said second input of said second combiner (of 54’).
Claims 3 and 13: NEC and Watkins disclose Watkins discloses wherein said first phase shifter is configured to be adjusted to null an output signal of said first combiner when a phase of said output signal of said VCO is temporally aligned with a output signal of said first delay line, and said second phase shifter is configured to be adjusted to null an output signal of said second combiner when a phase of said output signal of said VCO is temporally aligned with an output signal of said second delay line (see col.4,38-42 of Watkins where the “null phase shifter” “keeps the delay line discriminator properly zeroed after an initial adjustment to compensate for long term drift”; see also Fig.6b, which shows “Zero” phase shifters 53,53’; see the last sentence of paragraph [0007] and paragraph [0011] of NEC).
Claims 4 and 14: NEC discloses wherein said phase-locked loop includes a phase detector (6) with a first input coupled to said output of said VCO (via divider 5; see Fig.2) and an oscillator (2) 
Claims 5 and 15: NEC does not explicitly disclose “wherein said control input of said VCO is further coupled to a low-pass filter with an input coupled to an output of said phase detector”. However, the examiner takes Official Notice that utilizing low pass filters at the output of the phase detector arrangement in phase locked loops is extremely well known in the art for controlling loop stability, and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have included such a well-known low-pass filter in NEC for such a reason.
Claims 6 and 16: NEC and Watkins disclose comprising an adder/subtractor with a first input coupled to an output of said low-pass filter and a second input coupled to said output of said first combiner and said output of said second combiner, an output of said adder/subtractor being coupled to said control input of said VCO (3 of NEC, which in the combination of NEC and Watkins is coupled to 54, 54’, 56 of Watkins).
Claims 8 and 18: NEC and Watkins disclose said second delay line provides a delay signal different than said first delay line (200 ns and 300 ns; see Fig.6b of Watkins).
Claims 9 and 19: NEC and Watkins disclose a crossover circuit (56 of Watkins, which is a summer amplifier and is considered reasonably corresponding to the disclosed “crossover circuit”, which is described as a summer 1597 in [0074] of the instant specification) coupled between said output of said first combiner and said second combiner and said control input of said VCO (see Fig.6b and discussion above).
Claims 10 and 20: NEC and Watkins disclose wherein said first combiner is configured to perform an operation by forming a product of a first input signal of said first combiner and a .

Response to Arguments
Applicant’s arguments, see pages 10-12 of the response filed 22 July 2021, with respect to the rejection(s) of claim(s) 9 and 19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Watkins.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.